Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 27 February 1782
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                  
                     Sir,
                     Williamsburgh, February 27th 1782.
                  
                  I have received your Excellency’s Letter of the 9th instant, brought by Colonel Robert Dillon.  The Legion de Lauzun by this time must be arrived at Charlotte court house, it will be needfull that it stay there some time, because the men are almost quite naked, and I shall forward them their cloathing which I expect from Boston, as well as that of all the army, as soon as possibly can be done after its arrival.  In these circumstances, I have not thought fit to empower Mr De Choisy to proceed further, Because on one part, I feared that the requests for that movement might not be absolutely necessary, and on the other part, I knew too well the ardor and desire of going forward and to be detached from the main body, which is natural to our nation.  I am here at hand to send them orders, relative to the intelligences which they will send me from General Greene’s army, if the circumstances were so urgent as to render their march absolutely necessary.  About eight days ago, several detachments of different Southern Regiments, amounting to 500 men, marched towards that army.  In a little excursion I made in the heart of the State, I have seen Colonel Armand’s Legion at Charlotteville, it will be ready in a month, if 60 horses which He expects from Philadelphy, arrive.  If your Excellency does not hurry the assembling of the reinforcements which this State is to furnish to General Greene’s army, I think I ought to let you know that the assembly has broken up, without resolving any thing, or furnishing the means of recruting, so that, it should seem that Virginia in the present movement, Looks on itself as in possession of peace.
                  The privateers are become very bold, since the Loss of the Diligente, some are entered the bay.  The Sybille is gone out to chase them.  I presume that before long, we shall receive from France a plan of next campaign, in that case, I think it would be very necessary that we should have a conference together.  I am confident your Excellency would not be against seeing Mount Vernon, your agreable seat, if convenient it should be our place of rendezvous, as the most Suitable place.
                  I am very sensible to your Excellency’s attention about the engraving of the field pieces, which you destine for me, I don’t Look upon them as very urgent to be delivered, and I think it would be most Suitable to keep them at Philadelphy, whence Mr Morris might send them to France, when peace is made.  They might be transported to Nantes, whence by going up the river as far as Tours.  I would get them carried to Rochambeau which is only twelve Leagues distant from that city.  I am with respect and personal attachment Sir, Your Excellency’s Most obedient humble Servant
                  
                     le cte de Rochambeau
                  
                  
                     I think the chevalier de La Luzerne must by this time be on the road to come here, if he is not, I beg you would tell him to have no uneasiness about the Privateers, because Mr De La Villebrune will take care to see him carried safely over.
                  
                  
               